DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:  it appears that “MOUT” in Fig. 2 should be “VOUT,” and the circles C1 and C2 (mentioned in the specification at page 19, line 29, and page 20, line 21) are missing from the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0326805 ("Scott"). 
Regarding claim 1, Scott discloses a method for light-to-frequency conversion, comprising the steps of: 
- generating a photocurrent (IPD, Fig. 2) by means of a photodiode (212, Fig. 2), 
- converting the photocurrent into a digital comparator output signal (COMP, Fig. 2) in a charge balancing operation depending on a first clock signal (CLK, Fig. 3), 
- determining from the digital comparator output signal (COMP, Fig. 2) an asynchronous count comprising an integer number of counts depending on the first clock signal  (CLK, Fig. 3, and see paragraph [0034]), 

- calculating from the asynchronous count and from the fractional time count a digital output signal which is indicative of the photocurrent generated by the photodiode (paragraph [0047]).
Regarding claim 2, Scott discloses the method according to claim 1, wherein 
- the photocurrent is integrated into one or more reference charge packages during an integration time (paragraph [0034] states the feedback capacitor CFB produces a ramp signal VOUT when the photosensor is illuminated, see Fig. 3), wherein a detection of a charge package determines an integration cycle (TINT, Fig. 3), 
- the first clock signal (CLK, Fig. 3) is used to count a number of reference charge packages during the integration time (paragraph [0034]), and 
- the asynchronous count (MS Counter, Fig. 4) is determined from the number of charge packages (paragraph [0034] and Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Official Notice.
Regarding claim 14, Scott discloses a light-to-frequency converter arrangement, comprising: 
- an analog-to-digital converter arrangement comprising a sensor input for connecting a photodiode (VINN, Fig. 2) and a result output for providing a digital comparator output signal (COMP, Fig. 2), and 
- a signal processing unit (logic block 10, Fig. 2) connected to the result output of the analog-to-digital converter arrangement (the output of the NOR gate is connected to the input of the logic block, Fig. 2); wherein 
- the analog-to-digital converter arrangement is operated in a charge balancing operation depending on a first clock signal (paragraph [0034], and CLK, Fig. 3), and is adapted to convert a photocurrent generated by the photodiode into the digital comparator output signal (COMP, Fig. 2), and 
- the signal processing unit (logic block 10, Fig. 2) is adapted to determine from the digital comparator output signal a digital output signal.
Scott does not explicitly disclose that the signal processing unit outputs a digital signal comprising an integer number of counts depending on the first clock signal and comprising a fractional time count depending on a second clock signal, wherein the digital output signal is indicative of the photocurrent generated by the photodiode.  
However, it is well known in the art that a logic unit is a combinational digital circuit that is able to perform arithmetic operations.  It would have been obvious to one of ordinary skill in 
Regarding claim 15, Scott discloses the light-to-frequency converter arrangement according to claim 14, wherein the signal processing unit comprises 
- a first counter (34, Fig. 2) having a first clock input connected to the result output (Fig. 2) and comprising a first reset input (STARTFRAME, Fig. 2), 
- a second counter (32, Fig. 2) comprising a second clock input (FINECONVCLK, Fig. 2) and a second reset input (ENDFRAME EF, Fig. 2), 
- a logic/calculation engine (10, Fig. 2) comprising a calculation input (D input of 10, Fig. 2) connected to a first counter output of the first counter and a second counter output of the second counter (Fig. 2); wherein 
- the first counter (34, Fig. 2) receives the first clock signal at the first clock input (CLK) and generates the asynchronous count (MS_CTR, Fig. 2) depending on the first clock signal,
- the second counter (32, Fig. 2) receives the second clock signal at the second clock input (FINECONVCLK, Fig. 2) and generates the fractional time count depending on the second clock signal (paragraph [0040] and [0044] states output value of M), 
- the logic/calculation engine (10, Fig. 2) receives the asynchronous count and the time count and provides output signals (paragraphs [0057]-[0059]).
Scott does not explicitly disclose that the logic/calculation engine calculates the digital output signal from the asynchronous count and the time count.  
.
Allowable Subject Matter
Claims 3-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The method for light-to-frequency conversion as claimed, specifically in combination with: defining a time period of an integration cycle by measuring a fractional time count as the time between adjacent counts in the asynchronous count in terms of the second clock signal, and using the complete integration cycle and the fractional time count to calculate first count error, residual count error, and comparator-latch synchronization errors, are not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2015/0194973 ("Furuta") discloses and A/D converter that performs course and fine A/D conversions using one comparator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878